DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-2, 8, 11-12, 18-19 (Currently Amended)
Claims 3-7, 9-10, 13-17 and 20 (Previously Presented)

Claim Objection
Claim 8 is objected to because of the following informalities:
Claim 8, lines 13 and 17, the recitation “and respectively” and “electrically coupled to a beginning of the series or an end of the series” should be -- and respectively electrically coupled to a beginning of the series or an end of the series
Claim 8 should be corrected similarly to the amended claim 1.
Appropriate correction is required.

Response to Arguments
The applicant's amendment and argument filed on 09/29/2020, have been fully considered but are not persuasive because the combination of the prior arts still reads on the amended claims as explained below. The claim amendment has necessitated the new ground(s) of rejection presented in this office action.

Potega teaches in Fig. 7, a rechargeable battery 115 comprising:
a battery connector 199a,199b comprising:
an electrically conductive second battery terminal, e.g., C, D, T terminals of socket connector 199a or 119b that can be coupled to male connector 203.

Regarding the Applicant’s argument that Seman does not teach “a number of second battery terminals is one less than a total number of the at least two battery cells”, on page 11 of the Remark section, the Examiner respectfully disagrees because
Seman teaches in Fig. 2, a rechargeable battery 16; abstract, lines 1-2 comprising 
two electrically conductive first battery terminals 19-1, 19-3;
an electrically conductive second battery terminal 19-2, [0026], lines 1-3, configured for transmission of low current signals;
wherein a number 1 of second battery terminals 19-2, is one less than a total number 2 of the at least two battery cells, at least 2 cells of 20 per [0007], line 2.

Regarding the Applicant’s argument that the prior art(s) does/do not teach the amended claim 1 recitation “A rechargeable battery comprising...a battery connector comprising... two electrically conductive first battery terminals, each of the first battery 
Potega teaches in Fig. 7, a rechargeable battery 115 comprising
a battery connector 199a; 199b comprising:
two electrically conductive first battery terminals, positive terminal coupled to 129e and negative terminal coupled to 137e; 129e, 137; col. 25, lines 50-53, 
each of the first battery terminals configured for transmission of high current signals, col. 26, lines 25-27 and respectively electrically coupled to a beginning at positive terminal coupled to 129e of the series and an end at negative terminal coupled to 137e of the series; and 
an electrically conductive second battery terminal, C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a, configured for transmission of low current signals, col. 26, lines 27-29; and 
wherein only one of the first battery terminals positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e or the second battery terminal C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, is electrically coupled to each of the beginning at positive terminal coupled to 129e of the series, the end at negative terminal coupled to 137e, of the series.
Whereas, Miyanaga teaches in Fig. 2 and 7, a battery module 10; an electrically conductive second battery terminal 15 coupled to TC3; or 15-1, 15-2 coupled to output of REG2, REG4 respectively, configured for transmission of low current signals to and from a balance tap REG3 at TC3 of plurality of tap electrodes TC1-TC4; or outputs of REG2, REG4 coupled to 15_1, 15_2; abstract, lines 2-8 provided between adjacent pairs CC1-CC2, CC2-CC3, etc.; or BC1-BC2, BC2-BC3 of individual cells of the at least two cells;
wherein only one of the first battery terminals 12, 14 or the second battery terminal 15 coupled to TC3; or 15-1, 15-2 coupled to output of REG2, REG4 respectively, is electrically coupled to each of the beginning at 12 of the series, the end at 14 of the series, and each of the balance taps REG3 at TC3 of plurality of tap electrodes TC1-TC4; or outputs of REG2, REG4 coupled to 15_1, 15_2.
Regarding the Applicant’s argument that the prior art(s) does/do not teach the amended claim 8 recitation “An electrically powered device...wherein the battery connector further comprises: two electrically conductive first battery terminals for transmission of high current signal and respectively an electrically conductive second battery terminal for transmission of low current signals to and from a corresponding one of the balance taps provided between the adjacent pairs of the individual cells... wherein only one of the first battery terminals or the second battery terminal is electrically coupled 
Potega teaches in Fig. 7, an electrically powered device, where 213 is installed; power supply via male mating connector 205b; charger via male mating 205a; and host device 199B; a device including mate connector coupled to 199a; or 199b;
a battery connector 199a; 199b comprising:
two electrically conductive first battery terminals, positive terminal coupled to 129e and negative terminal coupled to 137e; 129e, 137; col. 25, lines 50-53, for transmission of high current signals, col. 26, lines 25-27 and respectively electrically coupled to a beginning at positive terminal coupled to 129e of the series and an end at negative terminal coupled to 137e of the series; 
an electrically conductive second battery terminal, C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a, configured for transmission of low current signals, col. 26, lines 27-29; and 
wherein only one of the first battery terminals positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e or the second battery terminal C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a is electrically coupled to each of the beginning at positive terminal coupled to 129e of the series, the end at negative terminal coupled to 137e, of the series.
Whereas, Miyanaga teaches in Fig. 2 and 7, a battery module 10; an electrically conductive second battery terminal 15 coupled to TC3; or 15-1, 15-2 coupled to output and from a balance tap REG3 at TC3 of plurality of tap electrodes TC1-TC4; or outputs of REG2, REG4 coupled to 15_1, 15_2; abstract, lines 2-8 provided between adjacent pairs CC1-CC2, CC2-CC3, etc.; or BC1-BC2, BC2-BC3 of individual cells of the at least two cells;
wherein only one of the first battery terminals 12, 14 or the second battery terminal 15 coupled to TC3; or 15-1, 15-2 coupled to output of REG2, REG4 respectively, is electrically coupled to each of the beginning at 12 of the series, the end at 14 of the series, and each of the balance taps REG3 at TC3 of plurality of tap electrodes TC1-TC4; or outputs of REG2, REG4 coupled to 15_1, 15_2.
Regarding the Applicant’s argument that the prior art(s) does/do not teach the amended claim 18 recitation “A rechargeable battery comprising.. .a battery connector comprising.. .two electrically conductive first battery terminals, each of the first battery terminals respectively electrically coupled to a beginning of the series and an end of the series via a first battery wired connection; and an electrically conductive second battery terminal electrically coupled to a balance tap provided between adjacent pairs of individual cells of the at least two cells via a second battery wired connection; beginning of the series, the end of the series, and each of the balance taps wherein only one of the first battery terminals or the second battery terminal is electrically coupled to each of the balance taps”, on page 13 of the Remark section, the Examiner respectfully disagrees because
Potega teaches in Fig. 7, a rechargeable battery 115 comprising

two electrically conductive first battery terminals, positive terminal coupled to 129e and negative terminal coupled to 137e; 129e, 137; col. 25, lines 50-53), and respectively electrically coupled to a beginning at positive terminal coupled to 129e of the series and an end at negative terminal coupled to 137e of the series; and 
an electrically conductive second battery terminal, C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a, 
wherein only one of the first battery terminals positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e or the second battery terminal C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a is electrically coupled to each of the beginning at positive terminal coupled to 129e of the series, the end at negative terminal coupled to 137e, of the series.
Whereas, Miyanaga teaches in Fig. 2 and 7, a battery module 10; an electrically conductive second battery terminal 15 coupled to TC3; or 15-1, 15-2 coupled to output of REG2, REG4 respectively, electrically coupled to a balance tap REG3 at TC3 of plurality of tap electrodes TC1-TC4; or outputs of REG2, REG4 coupled to 15_1, 15_2; abstract, lines 2-8 provided between adjacent pairs CC1-CC2, CC2-CC3, etc.; or BC1-BC2, BC2-BC3 of individual cells of the at least two cells;
wherein only one of the first battery terminals 12, 14 or the second battery terminal 15 coupled to TC3; or 15-1, 15-2 coupled to output of REG2, REG4 respectively, is electrically coupled to each of the beginning at 12 of the series, the end each of the balance taps REG3 at TC3 of plurality of tap electrodes TC1-TC4; or outputs of REG2, REG4 coupled to 15_1, 15_2.
The combination of Potega, Seman and Miyanaga discloses the claim recitations in arguments.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, lines 2 and 9-10,  the claim recitation “at least two cells” (broad recitation requiring at least two cells), together with the recitation  “pairs of individual cells of the at least two cells” (narrow recitation requiring at least four cells) do not clearly set forth the number of cells. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may pairs of individual cells” (narrow recitation) is contradictory in scope.
The 112(b) rejection is applicable to claims 2-7 and 17 because they are dependent of claim 1 and inherit its deficiencies.

Regarding claim 8, lines 4, 10, 16 and 19, the claim recitation “at least two cells” (broad recitation requiring at least two cells), together with the recitation  “pairs of individual cells of the at least two cells” (narrow recitation requiring at least four cells) do not clearly set forth the number of cells. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets the claim as reciting “a plurality of cells”, otherwise the recitation “pairs of individual cells” (narrow recitation) is contradictory in scope.
The 112(b) rejection is applicable to claims 9-16 because they are dependent of claim 8 and inherit its deficiencies.

Regarding claim 18, lines 2, 8 and 14,  the claim recitation “at least two cells” (broad recitation requiring at least two cells),  “pairs of individual cells of the at least two cells” the at least two cells” do not clearly set forth the number of cells. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets the claim as reciting “a plurality of cells”, otherwise the recitation “pairs of individual cells” (narrow recitation) is contradictory in scope.
The 112(b) rejection is applicable to claims 19-20 because they are dependent of claim 18 and inherit its deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potega (U.S. Patent 7059769), in view of Seman (U.S. 2009/0096421) and further in view of Miyanaga (U.S. 2014/0159663).
Regarding claim 1, Potega teaches in Fig. 7, a rechargeable battery (115), comprising: 

a battery connector (199a, Fig. 7A; 199b, Fig. 7B) comprising:
an insulated female housing (233 of 256, Fig. 9; col. 32, lines 45-47; insulating material 246, Fig. 9) comprising 
two electrically conductive first battery terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) (col. 25, lines 50-53), 
each of the first battery terminals configured for transmission of high current signals (col. 26, lines 25-27) and respectively electrically coupled to a beginning (at positive terminal coupled to 129e) of the series and an end (at negative terminal coupled to 137e) of the series; and 
an electrically conductive second battery terminal (C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a as the data lines) (col. 25, lines 63-64), configured for transmission of low current signals (col. 26, lines 27-29); and 
wherein only one of the first battery terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines)  or the second battery terminal (C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a as the data lines) is electrically coupled to each of the beginning (at positive terminal coupled to 129e) of the series, the end (at negative terminal coupled to 137e) of the series.

Seman teaches a rechargeable battery (16, Fig. 2; abstract, lines 1-2) comprising 
two electrically conductive first battery terminals (19-1, 19-3, Fig. 2);
an electrically conductive second battery terminal (19-2, Fig. 2, control/data terminal coupled to the external charger controller powered up by 3V), configured for transmission of low current signals ([0026], lines 1-3; data terminal 19-2), 
wherein a number (1) of second battery terminals (19-2, one data port) is one less than a total number (2) of the at least two battery cells (at least 2 cells of 20, Fig. 2; [0007], line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a number of second battery terminals is one less than a total number of the at least two battery cells of Seman’s into Potega’s, in order to provide a terminal for data exchange ([0026]; Seman) and to simplify the electrical connection for cost savings.
The combination of Potega and Seman does not explicitly teach (an electrically conductive second battery terminal, configured for transmission of low current signals) to and from a balance tap provided between adjacent pairs of individual cells of the at least two cells; (wherein only one of the first battery terminals or the second battery terminal is electrically coupled to each of the beginning of the series, the end of the series, and) each of the balance taps.
Miyanaga teaches a battery module (10, Fig. 2 or Fig. 6 or Fig. 7); a second terminal (TC1-TC4, Fig. 2) electrically connected to the at least two cells (CC1-CC5, 
an electrically conductive second battery terminal (e.g., 15 coupled to TC3, Fig. 2; or 15-1, 15-2 coupled to output of REG2, REG4 respectively, Fig. 7), configured for transmission of low current signals (corresponding to lower voltage at 15, or at 15-1, 15-2, compared to voltage and current via 12, Fig. 2 or 7; [0016] [0014] [0011]) to and from a balance tap (e.g., REG3 at TC3 of plurality of tap electrodes TC1-TC4, Fig. 2; or outputs of REG2, REG4 coupled to 15_1, 15_2, Fig. 7; abstract, lines 2-8) provided between adjacent pairs (pairs of CC1-CC2, CC2-CC3, etc., Fig. 2; or pairs of BC1-BC2, BC2-BC3, etc. Fig. 7) of individual cells (CC1-CC5, Fig. 2; or BC1-BC5, Fig. 7) of the at least two cells;
wherein only one of the first battery terminals (12, 14, Fig. 2 or 7) or the second battery terminal (e.g., 15 coupled to TC3, Fig. 2; or 15-1, 15-2 coupled to output of REG2, REG4 respectively, Fig. 7) is electrically coupled to each of the beginning (at 12, Fig. 2 or 7) of the series, the end (at 14, Fig. 2 or 7) of the series, and each (e.g., REG3 at TC3 of plurality of tap electrodes TC1-TC4, Fig. 2; or outputs of REG2, REG4 coupled to 15_1, 15_2, Fig. 7; abstract, lines 2-8) of the balance taps (e.g., REG3 at TC3 of plurality of tap electrodes TC1-TC4, Fig. 2; or outputs of REG2, REG4 coupled to 15_1, 15_2, Fig. 7; abstract, lines 2-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (an 
Regarding claim 2, Potega teaches in Fig. 7, the battery of Claim 1, in view of Seman and further in view of Miyanaga, wherein the wired connections (col. 29, lines 1-5, 14-21, 23-27, 36-37; col. 30, lines 5-7) connecting the first (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) and second battery terminals (19-2; Seman) to the at least two cells (213; 6 cells) (at least 2 cells of battery 20, Fig. 2; Seman) of the battery (115) comprise:
two first battery wires (129e, 137e; as power lines), configured for transmission of the high current signals (col. 26, lines 25-27) and electrically connecting (col. 30, lines 5-7) the beginning (at positive terminal coupled to 129e) of the series or the end (at negative terminal coupled to 137e) of the series to a corresponding one of the first battery terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines); and
a second battery wire (131a, 133a, 135a; as data lines) configured for transmission of the low current signals (col. 26, lines 27-29) and electrically 
Regarding claim 3, Potega teaches in Fig. 7, the battery of Claim 1, in view of Seman and further in view of Miyanaga, wherein the battery connector (199a, Fig. 7A; 199b, Fig. 7B) is receivable within a connector port (connector port coupled to 199a, such as 203, 205a, 205b as mating port of 199a, Fig. 7) of an electrically powered device (electrically powered device includes device, where 213 is installed; power supply via male mating connector 205b; charger via male mating 205a; and host device 199B), comprising 
two first device terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) and at least one second device terminal (C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a as the data lines), 
wherein electrical connections are made between the two first battery terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) and the corresponding two first device terminals (device terminals correspond to positive terminal coupled to 129a, negative terminal coupled to 137a; as power lines) as well as between the second battery terminal (C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135e; 131a, 133a, 135e as the data lines) and the at least one second device terminal (device terminals 
Regarding claim 4, Potega teaches in Fig. 7, the battery of Claim 3, in view of Seman and further in view of Miyanaga, wherein the first battery terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) are electrically connected to the corresponding first device terminals (device terminals correspond to positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) after an electrical connection is made between the second battery terminal (C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135e; 131a, 133a, 135e as the data lines) and the at least one second device terminal (device terminal corresponding to C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a as the data lines) (safety features per col. 69, lines 30-49).
Regarding claim 5, Potega teaches in Fig. 7, the battery of Claim 1, in view of Seman and further in view of Miyanaga, wherein each of the first battery terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) comprises a plate (252, 254, Fig. 9) of electrically conductive material (col. 32, lines 54-64).
Regarding claim 6, Potega teaches in Fig. 7, the battery of Claim 1, in view of Seman and further in view of Miyanaga, wherein each of the second battery terminals (C 
Regarding claim 8, Potega teaches in Fig. 7, an electrically powered device (electrically powered device includes device, where 213 is installed; power supply via male mating connector 205b; charger via male mating 205a; and host device 199B) (e.g., a device including mate connector coupled to 199a, Fig. 7A; or 199b, Fig. 7B), comprising: an electrical device connector (mate connector of 199a, Fig. 7A; or 199b, Fig. 7B) comprising:
a connector port (connector port coupled to 199a, such as 203, 205a, 205b as mating port of 199a, Fig. 7) configured for at least partially receiving a battery connector (199a, as mating connector to 205a and 205b, Fig. 7A; 201 of Fig. 7A or 199b, Fig. 7B) electrically coupled to a battery (213; 6 cells) that comprising at least two cells (213; 6 cells) electrically coupled in a series, wherein the connector port further comprises:
two electrically conductive first device terminals (device 203’s or 205a’s and 205b’s terminal mating contact coupled to 199a corresponding to positive terminal 129e, negative terminal 137e; as power lines) (col. 25, lines 50-53), configured to transmit high current signals (col. 26, lines 25-27); and
an electrically conductive second device terminal (device 203’s or 205a’s and 205b’s terminal mating contact coupled to 199a corresponding to C terminal 131a, D 
wherein the battery connector (199a, as mating connector of 203 or 205a and 205b, Fig. 7C; 201 of Fig. 7A or 199b, Fig. 7B) further comprises:
two electrically conductive first battery terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as power lines) (col. 25, lines 50-53), configured for transmission of high current signaland respectively electrically coupled to a beginning (at positive terminal coupled to 129e) of the series or an end (at negative terminal coupled to 137e) of the series;
an electrically conductive second battery terminal (C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; as data lines) (col. 25, lines 63-64) for transmission of low current signals (col. 26, lines 27-29);
wherein only one of the first battery terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) or the second battery terminal (C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a as the data lines) is electrically coupled to each of the beginning (at positive terminal coupled to 129e) of the series, the end (at negative terminal coupled to 137e) of the series.
Potega does not explicitly teach wherein a number of the at least one second battery terminal is one less than a total number of individual cells in the at least two cells.

The combination of Potega and Seman does not explicitly teach (an electrically conductive second device terminal, configured for transmission of low current signals) to and from balance taps provided between adjacent pairs of individual cells of the battery; (an electrically conductive second battery terminal, configured for transmission of low current signals) to and from a balance tap provided between adjacent pairs of individual cells of the at least two cells; (wherein only one of the first battery terminals or the second battery terminal is electrically coupled to each of the beginning of the series, the end of the series, and) each of the balance taps.
Miyanaga teaches a battery module (10, Fig. 2 or Fig. 6 or Fig. 7); a second terminal (TC1-TC4, Fig. 2) electrically connected to the at least two cells (CC1-CC5, 
an electrically conductive second battery terminal (e.g., 15 coupled to TC3, Fig. 2; or 15-1, 15-2 coupled to output of REG2, REG4 respectively, Fig. 7), configured for transmission of low current signals (corresponding to lower voltage at 15, or at 15-1, 15-2, compared to voltage and current via 12, Fig. 2 or 7; [0016] [0014] [0011]) to and from a balance tap (e.g., REG3 at TC3 of plurality of tap electrodes TC1-TC4, Fig. 2; or outputs of REG2, REG4 coupled to 15_1, 15_2, Fig. 7; abstract, lines 2-8) provided between adjacent pairs (pairs of CC1-CC2, CC2-CC3, etc., Fig. 2; or pairs of BC1-BC2, BC2-BC3, etc. Fig. 7) of individual cells (CC1-CC5, Fig. 2; or BC1-BC5, Fig. 7) of the at least two cells;
wherein only one of the first battery terminals (12, 14, Fig. 2 or 7) or the second battery terminal (e.g., 15 coupled to TC3, Fig. 2; or 15-1, 15-2 coupled to output of REG2, REG4 respectively, Fig. 7) is electrically coupled to each of the beginning (at 12, Fig. 2 or 7) of the series, the end (at 14, Fig. 2 or 7) of the series, and each (e.g., REG3 at TC3 of plurality of tap electrodes TC1-TC4, Fig. 2; or outputs of REG2, REG4 coupled to 15_1, 15_2, Fig. 7; abstract, lines 2-8) of the balance taps (e.g., REG3 at TC3 of plurality of tap electrodes TC1-TC4, Fig. 2; or outputs of REG2, REG4 coupled to 15_1, 15_2, Fig. 7; abstract, lines 2-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (an 

Regarding claim 9, Potega teaches in Fig. 7, the electrically powered  device of Claim 8, in view of Seman and further in view of Miyanaga, wherein the first device terminals (device 203’s or 205a’s and 205b’s terminal mating contact coupled to 199a corresponding to positive terminal 129e, negative terminal 137e; as power lines) will be electrically connected to the corresponding first battery terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) after an electrical connection is made between the at least one second device terminal (device 203’s or 205a’s and 205b’s terminal mating contact coupled to 199a corresponding to (C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135e; 131a, 133a, 135e as the data lines) and the at least one second battery terminal (C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135e; 131a, 133a, 135e as the data lines) (safety features per col. 69, lines 30-49).
Regarding claim 10, Potega teaches in Fig. 7, the electrically powered device of Claim 8, in view of Seman and further in view of Miyanaga, wherein the connector port (connector port coupled to 199a, such as 203, 205a, 205b as mating port of 199a, Fig. 7) (port where 199a is located; 233 of 256, Fig. 9) is located remotely from the electrically powered device (electrically powered device includes device, where 213 is installed; power supply via male mating connector 205b; charger via male mating 205a; and host device 199B), and the connector port (connector port coupled to 199a, such as 203, 205a, 205b as mating port of 199a, Fig. 7) (port where 199a is located; 233 of 256, Fig. 9) is provided within an insulated connector port housing (housing of connector port coupled to 199a, such as 203, 205a, 205b as mating port of 199a, Fig. 7; 199a or 233 of 256, with insulating material 246, Fig. 9)
Regarding claim 11, Potega teaches in Fig. 7, the electrically powered  device of Claim 10, in view of Seman and further in view of Miyanaga, wherein each of the first (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) and second terminals (C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a as the data lines),  are electrically connected to the electrically powered device (electrically powered device includes device, where 213 is installed; power supply via male mating connector 205b; charger via male mating 205a; and host device 199B) via wired connections (col. 29, lines 1-5, 14-21, 23-27, 36-37; col. 30, lines 5-7), the electrically powered device further comprising:
an electrically conductive second device wire (corresponding to and similar as 131a, 133a, 135a; as data lines), configured for transmission of low current signals (col. 26, lines 27-29) and electrically connecting each of the second device terminal (131a, 133a, 135a; as data lines) to the electrically powered device (electrically powered device includes device, where 213 is installed; power supply via male mating connector 205b; charger via male mating 205a; and host device 199B).
Regarding claim 13, Potega teaches in Fig. 7, the electrically powered device of Claim 8, in view of Seman and further in view of Miyanaga, wherein each of the first device terminals (device 203’s or 205a’s and 205b’s terminal mating contact coupled to 199a corresponding to positive terminal 129e, negative terminal 137e; as power lines) comprises a plate (252, 254, Fig. 9) of electrically conductive material (col. 32, lines 54-64).
Regarding claim 14, Potega teaches in Fig. 7, the electrically powered device of Claim 8, in view of Seman and further in view of Miyanaga, wherein each of the at least one second terminals (device 203’s or 205a’s and 205b’s terminal mating contact coupled to 199a corresponding to (C terminal coupled to 131a, D terminal coupled to 133a, T 
Regarding claim 15, Potega teaches in Fig. 7, the electrically powered device of Claim 8, in view of Seman and further in view of Miyanaga,  wherein the electrically powered device (electrically powered device includes device, where 213 is installed; power supply via male mating connector 205b; charger via male mating 205a; and host device 199B) is a battery charger (charger via male mating 205a of 199a).
Regarding claim 17, Potega teaches in Fig. 7, the battery of Claim 1, in view of Seman and further in view of Miyanaga,  wherein the battery is a lithium polymer battery ([0018], lines 11-12; Seman).
Regarding claim 18, Potega teaches in Fig. 7, a rechargeable battery (115), comprising: 
at least two cells (213; 6 cells) connected in series;
a battery connector (199a, Fig. 7A; 199b, Fig. 7B) comprising:
two electrically conductive first battery terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) (col. 25, lines 50-53),
each of the first battery terminals respectively electrically coupled to a beginning (at positive terminal coupled to 129e) of the series and an end (at negative terminal coupled to 137e) of the series via a first battery wired connection (col. 30, lines 5-7; col. 29, lines 1-5, 14-21, 23-27, 36-45); and

wherein only one of the first battery terminals (positive terminal coupled to 129e, negative terminal coupled to 137e; 129e, 137e as the power lines) or the second battery terminal (C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a as the data lines) is electrically coupled to each of the beginning (at positive terminal coupled to 129e) of the series, the end (at negative terminal coupled to 137e) of the series.
Potega does not explicitly teach wherein a number of the second battery terminals is one less than a total number of the at least two cells.
Seman teaches a rechargeable battery (16, Fig. 2; abstract, lines 1-2) comprising 
two electrically conductive first battery terminals (19-1, 19-3, Fig. 2); a second battery terminal (19-2, Fig. 2, control/data terminal coupled to the external charger controller powered up by 3V) configured for transmission of low current signals ([0004] via 19-1, + terminal, Fig. 2, as the main power terminal that coupled to the battery and other cells’ terminals required for cells balancing; [0004] [0013], charging current and low balancing current, Fig. 5A, 5B; [0022] [0027] [0040]) to balance (25, Fig. 2; [0002]) individual cells (cells of 20, Fig. 2) of the at least two cells (at least 2 cells of battery 20, Fig. 2; [0007], line 2) and wherein a number (1) of second battery terminals (19-2, one data port) is 
The combination does not explicitly teach (an electrically conductive second battery terminal electrically coupled to) a balance tap provided between adjacent pairs of individual cells (of the at least two cells), (wherein only one of the first battery terminals or the second battery terminal is electrically coupled to each of the beginning of the series, the end of the series, and) each of the balance taps, wherein a number of the balance taps is one less than a total number of the at least two cells.
Miyanaga teaches a battery module (10, Fig. 2 or Fig. 6 or Fig. 7);
an electrically conductive second battery terminal (TC1-TC4, Fig. 2) electrically coupled to a balance tap (e.g., REG3 at TC3 of plurality of tap electrodes TC1-TC4, Fig. 2; or outputs of REG2, REG4 coupled to 15_1, 15_2, Fig. 7; abstract, lines 2-8) provided between adjacent pairs (pairs of CC1-CC2, CC2-CC3, etc., Fig. 2; or pairs of BC1-BC2, BC2-BC3, etc. Fig. 7) of individual cells (CC1-CC5, Fig. 2; or BC1-BC5, Fig. 7; abstract, lines 2-8) of the at least two cells, 
wherein only one of the first battery terminals (12, 14, Fig. 2 or 7) or the second battery terminal (e.g., 15 coupled to TC3, Fig. 2; or 15-1, 15-2 coupled to output of REG2, REG4 respectively, Fig. 7) is electrically coupled to each of the beginning (at 12, each (e.g., REG3 at TC3 of plurality of tap electrodes TC1-TC4, Fig. 2; or outputs of REG2, REG4 coupled to 15_1, 15_2, Fig. 7; abstract, lines 2-8) of the balance taps (e.g., REG3 at TC3 of plurality of tap electrodes TC1-TC4, Fig. 2; or outputs of REG2, REG4 coupled to 15_1, 15_2, Fig. 7; abstract, lines 2-8), wherein a number (4) of second battery terminals (TC1-TC4, Fig. 2) and a number (4) of the balance taps (REG1-REG4, Fig. 2; abstract, lines 2-8) is one less than a total number (5) of the at least two cells (CC1-CC5, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrically conductive second battery terminal electrically coupled to a balance tap provided between adjacent pair of individual cells, (wherein only one of the first battery terminals or the second battery terminal is electrically coupled to each of the beginning of the series, the end of the series, and) each of the balance taps, a number of balance taps is one less than a total number of the at least two cells of Miyanaga’s into Potega’s, in view of Seman’s in order to stabilize the voltage at each of the tap electrodes to a corresponding target voltage level while maintaining a balance between cell voltages [0014], last 5 lines; Miyanaga).
Regarding claim 19, Potega teaches in Fig. 7, the battery of Claim 18, in view of Seman and further in view of Miyanaga,  wherein the at least two cells comprises four cells (CC1-CC5, Fig. 2; or BC1-BC5, Fig. 7; abstract, lines 2-8; Miyanaga) and the battery connector (199a, as mating connector of 203 or 205a and 205b, Fig. 7C; 201 of Fig. 7A or 199b, Fig. 7B) comprises: two of the first terminals (terminals corresponding positive terminal coupled to 129e, and negative terminal coupled to 137e; 129e, 137e and three of the second terminal (terminals corresponding to C terminal coupled to 131a, D terminal coupled to 133a, T terminal coupled to 135a; 131a, 133a, 135a as the data lines).
Regarding claim 20, Potega teaches in Fig. 7, the battery of Claim 18, in view of Seman and further in view of Miyanaga,  wherein the battery is a lithium polymer battery ([0018], lines 11-12; Seman).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Potega (U.S. Patent 7059769), Seman (U.S. 2009/0096421) and Miyanaga (U.S. 2014/0159663), as applied above in claims 2 and 11, and further in view of King (U.S. 2008/0096415).
Regarding claim 7, Potega teaches in Fig. 7, the battery of Claim 2, in view of Seman and further in view of Miyanaga, wherein the second battery wire (131a, 133a, 135a; as data lines) is electrically insulated (col. 13, lines 32-33) from the first battery wires (129e, 137e as the power lines) and physically coupled to at least one of the first battery wires (129e, 137e as the power lines) and a length of the second wire (131a, 133a, 135a; as data lines).
Potega does not explicitly teach (at least one of the first battery wires) a Siamese wiring configuration extending along at least a portion of (a length of the second wire). 
King teaches a Siamese wiring configuration ([0061], line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Siamese wiring configuration of King’s into Potega’s, in view 

Regarding claim 12, Potega teaches in Fig. 7, the electrically powered  device of Claim 11, in view of Seman and further in view of Miyanaga, wherein the 
Potega does not explicitly teach (at least one of the first device wires) a Siamese wiring configuration extending along at least a portion of (a length of the second device wire). 
King teaches a Siamese wiring configuration ([0061], line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Siamese wiring configuration of King’s into Potega’s, in view of Seman’s and further in view of Miyanaga’s in order to arrange cables in a single bundle and to minimize number of cables for power distribution.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Potega (U.S. Patent 7059769), Seman (U.S. 2009/0096421) and Miyanaga (U.S. .
Regarding claim 16, Potega teaches in Fig. 7, the electrically powered device of Claim 8, in view of Seman and further in view of Miyanaga,  wherein the electrically powered device (electrically powered device includes device, where 213 is installed; power supply via male mating connector 205b; charger via male mating 205a; and host device 199B) is a radio peripherals (col. 46, lines 16-19). The combination does not explicitly teach (the electrically powered device is) a radio controlled model vehicle. 
Keshishian teaches a radio controlled model vehicle ([0413], line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radio controlled model vehicle of Keshishian’s into Potega’s, in view of Seman’s and further in view of Miyanaga’s in order to provide additional powered device for different application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/DUNG V BUI/
Examiner, Art Unit 2859  


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
February 4, 2021